Title: To Thomas Jefferson from Jacques Lasselle, 12 June 1806
From: Lasselle, Jacques
To: Jefferson, Thomas


                        
                            Son excellence le président
                        

                                des Etats Unis—Thomas Jefferson
                            
                            Détroit 12 Juin 1806
                        
                        Depuis que J’ai eu le bonheur de respirer l’air pur de la Liberté Américain, J’ai désiré ardemment d’etre util
                            à ce gouvernement, devenu depuis ma Patrie. J’ai mis en exécution tous les moyens qui Se Sont offerts pour lui rendre
                            Service; Le General Wayne en auront fu rendre un témoignage fidel, Si les déstins lui auront permis de Se rendre au Suis
                            de Sa patrie pour y recuillir les loriers qu’avoit meriteé Sa
                            valeur. Ce qui me donne Occasion de Connoître le Général Wayne, est la prise d’un de mes oncles dans une Action qui eût
                            lieu à une place appellée le Pieds des Rapides, Sur le Riviere des Miamis. Delà lArmée retourna au
                            Fort Wayne, d’où Je reçu deux lettres du Genl. Wayne, par les quelles il me prioit d’user de mon influence Sur les Sauvages pour les disposer à la paix. J’abandonnai, alors mes
                            interest propres pour Servir les Etats Unis dans cette Circonstance, & Comme Mon commence avec différentes nations
                            Sauvages, étoit fort étendu, Je donnai aussitôt avis à mes employés ou agents d’gir en Conséquence, & de mon côté Je fis
                            Courrir les Colliers de porcelains, parmi les nations pour les invites à le paix; J’en emmenai donc une Grande parti à
                            Greenville, & dans le Cours de l’été. Je fus obligé de faire deux voyages de Greenville au Fort Défayance pour disposer
                            le reste de la nation chawoinone en faveur des Américains, nation
                            Sans la quelle les autres ne pouvoient rien faire. Quelques Royalistes, & Surtout un parti de Sauvage appellé les Cinq nations, S’opposérent de toutes leurs forces à mes propositions pacifiques. En dépit de’Eux, Je prevalut Sur l’Esprit de la nation chawoin
                      qui, bientot fut Suivi des autres & ils
                            Consentirent à ritournu à Greenville pour traiter avec le General Wayne. Là, Je travaillai à Conserver les Sauvages dans
                            leur bonnes dispositions, & même Je Servis en Qualité d’Interprête pour les Etats unis, Comme vous le pouvez voir par le
                            traité. A près la paix faite, le Genl. Wayne me proposa d’accepter un paye des Etats Unis Comme Intendant du Département
                            Sauvage pro tempore, &  il m’offrit alors Cinq Piastres par Jours & Cinq rations. Je lui répondoit que S’il pouvoit m’assurer cette place pour plusieurs
                            Annees, Je laisserois mon Commence pour me dévouer entiérement au Service des Etats unis, mais que pour peu de tems Je ne
                            pouvois pas abandonner le Commerce que J’avois dans le pays. Il me dit alors qu’il retournoit Sous peu à la Capital &
                            que là il représenteroit au Président les Services Essentiels que
                            J’avois rendu aux Etats Unis, &  Comme il me trouvoit très propre à remplir l’emploie qu’il m’avoit proposé il feroit Ce
                            qu’il Seroit en Son pouvoir pour me le procurer Mais malheureusement, la mort, l’a privé du plaisir d’etre util a ceux qui
                            lui avoit aidé, en terminant Ses Jours à une place appelleé La presqu’île Sur le Lac Erie. Après le
                            mort du Général Wayne, qui m’a été très Sensible, voyant que la paix qu’il avoit fait avec les nations Paroissoit très
                            Solide, Je fixai toute mon Attention & mes Soins à Mon Commerce avec les Sauvages Jusqu’à ce jour. Mais aujourd’huy, les
                            murmures des Nations Sauvages & leurs mécontentements dans plusieurs Circonstances réveillent mon attention, & C’est le
                            Sujet qui m’engage à prendre la liberté de vous addresser la présente. Depuis le traité de Greenville le Gouvernement a
                            achetté quantité de Terres des Sauvages du côté des Illinois, au poste St. vincent & Même l’anneé derniere, au pied des
                            Rapides Sur la Riviere Miami, il y eût un traité Avec les Sauvages pour l’achât d’une certaine quantité de terre. Les
                            Sauvages Se plaignent que l’achat des ces terres là, n’a pas été Suivant le traité de Greenville & que ceux qui les ont
                            vendu, n’avoient pas droit de les vendre, & que même beaucoup ont été vendues Sans le Consentement des principaux chefs;
                            voilà donc Aujourdhuy Ce qui fait en parti le Grand Sujet du Mécontentement des Sauvages, & qui ne laisse pas que
                            d’allumer une Grande partie de nos Citoyens, pour ne pas dire le pays en general. Je puis même avancer avec Sureté,
                            d’après ce que J’ai vu de mes propres yeux Que treize nations du haut du mississipi & de ses environs ont envoyés aux
                            nations voisines du Detroit (les Delaways, chawoinone, & hurons ou wiandots) des Colliers par les quels ils les
                            invitoient à Se Joindre à eux pour déterrer le Cassetête & frapper Sur les Américains, (C’est à dire, déclarer la guerre
                            à l’Amérique.) J’ai vu ces mêmes Colliers & en ai fait avertir le Sécretaire du Gouverneur, Comme le Gouverneur lui même
                            étoit àlors à Federal city. Ces trois nations répondirent aux députés de ces treize nations Qu’ils étoient fâchés de ne
                            pouvoir accepter leur invitation, Qu’ils aimoient à vivre en paix, & que les Circonstances ou ils Se trouvoient ne leur
                            permettoient pas de faire la Guerre, & que d’ailleur ayant fait un traité d’Amitié avec les Américains, ils tâcheroient
                            de Conserver la bonne intelligence autant qu’ils pourroient, & qu’ils les prioient de renterrer leurs Cassetêtes & de ne pas parler de Guerre que lorsqu’eux même les y inviteroient.
                            Depuis le tems là, & particuliérement Ce printems, il a Courru beaucoup de Bruits par mi les blancs qui ont allarmés beaucoup de Postes américains les quels Se préparent à une
                            défense en cas d’attaque de la part des Sauvages. 
                  Dans l’état Actuel des affaires, J’offre mes Services aux Etats Unis en qualité de Sous-intendant pour le
                            Département Sauvage dans le territoire Michigan; Ayant une Connoissance parfaites des Sauvages, de leurs mœurs, de la maniere de les Conduires; ayant en mon pouvoir de Savoir ce
                            qu’ils Sepasse parmi eux & même dans leurs Conseils les plus privés, par plusieurs chefs qui me regardent Comme leur
                            Grand ami; ayant une Connoissance parfaites de leurs langues & la parlant avec facilité, & qui plus est, dans l’espace
                            de vingt & un An que J’ai Commerce avec eux, m’ayant attiré leur estime & leur Confiance; d’après tout ce la Je me flatte
                            que Je Serois d’un Grand Service aux Etats Unis dans un pareil
                            Emploie, & C’est la Seule & unique raison qui m’engage aujourd’huy à me hazarder d’en faire la Demande. Ce ne Sont pas
                            de vues Basses d’interest qui me guident dans cette de marche, Car
                            il est certainement bien Connu, que dans la Situation ou Je Suis Je puis me passer d’Aucun emploie public, Mais le desir
                            Ardent de Servir Ma Patrie, & le grand plaisir qu’un honnête citoyen doit ressenter en lui devenant util dans l’emploi
                            qui lui est Confié, Sont les motifs qui dirigent mes pas, & ou tend mon but. Je n’ai pas voulu employer aucun de mes amis
                            pour intercéder au près de votre excellence, & Comme pareil Emploi, ne doit être Confié qu’á un Caractère & a la
                            Capacité d’un homme, Je pourrai vous procurer les recommendations
                            que votre excellence pourra exiger à cet Egard.
                        Si vous daignez m’honorer d’une reponse Je Considérai cela Comme une des plus grandes faveur & vous obligerez infiniment Celui qui a l’honneur d’etre avec le
                            plus profond respect & la plus haute Consideration de votre excellence Le très humble & très obeissant Serviteur—
                        
                            Jacques Lasselle
                            
                        
                        
                         Contemporary Translation
                  
                     
                        Detroit June 12th. 1806.
                     
                     From the time I have had the happiness of breathing the pure air of American liberty I have ardently wished
                            to be useful to the government of a country which has become mine. I have employed every means in my power to be
                            serviceable to it. General Wayne might have given a faithful testimony of it, had the fates allowed him to return into the
                            bosom of his country, there to be crowned with the laurels his valor had merited. What brought me to the acquaintance of
                            General Wayne was the capture of one of my uncles in an engagement, near a place called le pied des ravines on the Miami
                            river. the army having returned to Fort Wayne, the General wrote me two letters to beg me to use my influence over the
                            Indians to dispose them to make peace. I then abandoned my own interests to serve the U.S. and my trade with the different
                            Indian nations being very extensive, I immediately directed my agents to act accordingly, and on my part I distributed a
                            quantity of glass beads to invite them to make peace. I prevailed on a great number of them to go with me to Greenville.
                            during the summer I was obliged to go twice from Greenville to Fort Defiance to dispose the rest of the Chawoinons in
                            favor of the Americans, for without this nation the others could do nothing. Some Royalists and especially a party of
                            Indians called the five nations opposed themselves powerfully to our pacific propositions; but notwithstanding their
                            efforts I prevailed, and the Chawoinons were soon followed by the others; they consented to return to Greenville to
                            negociate with General Wayne. There I took care to maintain the Indians in their good dispositions, and I even served as
                            Interpreter for the U.S. as you may have seen in the treaty. Peace being concluded, General Wayne proposed to me to accept
                            the pay of the U.S. as Intendant pro tempore of the Indian Department, and offered me five dollars and five rations a day.
                            My answer was that, if he could secure me that station for several years, I would abandon my trade to devote myself
                            entirely to the service of the United States, but that I could not do it for a short time only. he then told me that, as
                            he was going to the seat of Government, he would represent to the President the important services I had rendered the U.S.
                            and that as he thought me, in every respect, qualified for the employment he had proposed, he would do all that lay in his
                            power to procure it for me. But unfortunately death, by cutting short his days, at a place called la Presqu’ile on lake
                            Erie, deprived him of the satisfaction of being useful to those who had been serviceable to him. After the death of
                            General Wayne, which I bitterly lamented, seeing that the peace which he had concluded with the Indians appeared lasting,
                            I again gave all my attention and cares to my trade which I have continued to this day. But at this moment the murmurs and
                            discontentment of the Indians, awaken my attention, and it is on this account that I take the liberty of writing to you.
                            Since the treaty of Greenville, the Government has purchased large tracts of Indian land about the Illinois at post St.
                            Vincent, and even last year, at the rapids on the Miami a treaty was made with the Indians for a certain portion of their
                            territory. Now the Indians complain that the purchase of these lands was not according to the treaty of Greenville, that
                            those who sold them had no right to do it, and that even a great portion had been sold without the consent of their
                            principal chiefs. this is the principal cause of their dissatisfaction, which has alarmed a great part of our citizens
                            and, I might say, the whole country in general. I know, for having seen it myself, that thirteen nations from the upper
                            Mississippi and that neighbourhood, have sent to the nations near Detroit, the Delawares, Chawoinons, and Hurons or
                            Windots, a present of beads to invite them to join them, in order to unbury the tomahawk and strike upon the Americans. I
                            saw these beads and gave notice of it to the Secretary of the Governor, he being then at the Federal City. These three
                            nations answered the envoys of the thirteen nations, that they were sorry they could not accede to their proposition, that
                            they prefered to live in peace, that the circumstances in which they were, did not permit them to make war, and that
                            besides having entered into a treaty with the Americans, they would endeavor to maintain peace and harmony with them, and
                            that in consequence of this they entreated them to bury again their tomahawk and not to speak of war, unless they proposed
                            it themselves. since that, and particularly this spring, a great many rumors have been spread among the whites, which have
                            alarmed many of the American posts, which have prepared themselves for a vigorous resistance in case of an attack from the
                            Indians.
                     In the present State of things, I offer my services to the U.S. to be employed in the capacity of
                            subintendant of the Indian Department for the territory of Michigan. Being perfectly acquainted with the Indians, with
                            their customs and manners of proceeding, having it in my power to know, by several Chiefs who look upon me as their great
                            friend, every thing that is going on among them, even in their most privy councils, having a perfect knowledge of their
                            languages, which I speak with facility, and moreover having (during one and twenty years that I have traded with them),
                            gained their esteem and confidence, I flatter myself that I could be of great service to the U.S. in this employment, and
                            this is the only reason for which I venture to make the demand of it. In this I am not actuated by any sordid views of
                            interest, for it is well known, that in the situation in which I find myself, I have no occasion for a public employment,
                            but the ardent wish of serving my country, and the great satisfaction which a good citizen must find in becoming useful in
                            the charge that is entrusted to him, are the motives which direct my steps. I did not wish to employ any of my friends to
                            solicit your Excellency in my favor, as this employment can only be given to a man of capacity and of a good character. I
                            can procure all the recommendations your Excellency may require.
                     If you condescend to honor me with an answer, I will consider it as a great favor, and you will confer on me
                            an infinite obligation.
                     Sir, &c &c
                     
                        (signed) Jacques Lasselle
                            
                     
                  
               